PARKER, Judge.
On cross-examination of defendant’s witness, Clow, the solicitor asked the following question and received the following answer:
Question: “All right. Mr. Clow, on the morning of June 10th, 1971, between eight and 9:45 in the morning, weren’t you in the backyard of Mrs. Saunders’ home on Eastfield Road?”
Answer: “No, sir. I don’t even know her.”
In rebuttal, the State called Mrs. J. R. Saunders, who testified that she lived on Eastfield Road, that the Zeiglers lived about three-fourths of a mile further down the road, and the Scotts lived at approximately the same location. Over defendant’s objections Mrs. Saunders was permitted to testify that about 9:45 a.m. on 10 June 1971 she observed defendant’s witness, Donald Clow, and another person, who was not identified, in the backyard of her home trying to lift a motor from her husband’s boat, she screamed, and Clow and the other person ran away. The admission of this testimony is the basis of defendant’s only assignment of error. This assignment of error must be sustained.
“It is a general rule of evidence in North Carolina ‘that answers made by a witness to collateral questions on cross-examination are conclusive, and that the party who draws out such answers will not be permitted to contradict them; which rule is subject to two exceptions, first, where the question put to the witness on cross-examination tends to connect him directly with the cause or the parties, and second, where the cross-examination is as to a matter tending to show motive, temper, disposition, conduct, or interest of the witness toward the cause or parties.’ ” State v. Long, 280 N.C. 633, 639, 187 S.E. 2d 47, 50.
“The principal reasons of the rule are, undoubtedly, that but for its enforcement the issues in a cause would *554be multiplied indefinitely, the real merits of the controversy would be lost sight of in the mass of testimony to immaterial points, the minds of jurors would thus be perplexed and confused, and their attention wearied and distracted, the costs of litigation would be enormously increased, and judicial investigation would become almost interminable.” 58 Am. Jur., Witnesses, § 784, p. 433.
The proper test for determining what is material and what is collateral is whether the evidence offered in contradiction would be admissible if tendered for some purpose other than mere contradiction; or in the case of prior inconsistent statements, whether evidence of the facts stated would be so admissible. State v. Long, supra; State v. Taylor, 250 N.C. 363, 108 S.E. 2d 629; 3A Wigmore, Evidence, §§ 1003, 1020 (Chadbourn rev. 1970); 58 Am. Jur., Witnesses, § 785.
In the case now before us, had Mrs. Saunders’ testimony that she saw Clow in her backyard on the morning of 10 June 1971 placed him at such a distance as to make it unlikely that he could have been with defendant later that day during the time and at the places defendant and Clow testified they were together, such testimony would have tended directly to rebut defendant’s alibi and would have been admissible for that purpose. All of the evidence, however, indicates that the home of Mrs. Saunders was sufficiently near to all places relevant to this case that the fact that Clow may have been in her backyard at 9:45 in the morning in no way tends to show that he could not also have been in defendant’s company later in the day at all of the places and times they testified they were together. Therefore, Mrs. Saunders’ testimony in no way tended to rebut defendant’s alibi defense and its only purpose was to contradict Clow’s denial that he had been in her yard. This was clearly a collateral matter and one which in no way tended to connect Clow with the defendant or with the State’s case against the defendant, nor did it in any way tend to show Clow’s “motive, temper, disposition, conduct, or interest toward the cause or parties.”
Evidence that Clow attempted to steal a motor from the boat in Mrs. Saunders’ backyard certainly reflected upon his good character, but as a witness his character was only collaterally in issue. While the solicitor was free to cross-examine him in an attempt to show his bad character, his answer on *555cross-examination was conclusive and could not be contradicted by other testimony. Stansbury, N. C. Evidence 2d, § 111, p. 254. “Thus, if the witness denies the alleged misconduct, the examiner must ‘take his answer,’ not in the sense that he may not further cross-examine to extort an admission, but in the sense that he may not call other witnesses to prove the discrediting acts.” McCormick, Handbook of the Law of Evidence,” § 42, p. 89.
In this case the trial court committed error in overruling defendant’s timely objections and motions to strike Mrs. Saunders’ testimony concerning her observations of defendant’s witness Clow.
For the error noted, defendant is entitled to a
New trial.
Judges Campbell and Morris concur.